Citation Nr: 1033443	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his niece


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel

INTRODUCTION

The Veteran had active military service from January 1943 to 
December 1945 and from October 1950 to May 1951.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2008, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC) to schedule him for a 
hearing at the RO before a Veterans Law Judge of the Board - 
also commonly referred to as a Travel Board hearing.  That 
hearing was held in August 2008; the Veteran, his wife, and his 
niece testified.

In December 2008, the Board remanded three other claims the 
Veteran also had appealed - for service connection for a right 
eye disability, residuals of a stomach wound, and posttraumatic 
stress disorder (PTSD).  Those claims are still being further 
developed before being readjudicated.

Also in December 2008, however, the Board denied the remaining 
two claims for service connection for back and right shoulder 
disabilities, and the Veteran appealed the denial of these two 
claims to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).

In a November 2009 order, granting a joint motion, the Court 
vacated the Board's decision denying these claims and remanded 
them to the Board for further development and readjudication in 
compliance with directives specified.  In particular, the joint 
motion indicated that outstanding VA treatment records needed to 
be obtained and considered.



To comply with this Court order, the Board in turn remanded these 
claims in March 2010 to obtain these additional records, and they 
since have been obtained and considered in a May 2010 
supplemental statement of the case (SSOC).  Since, however, the 
claims continued to be denied, they are again before the Board.

Because, though, the Veteran now at least has the required 
evidence of a right shoulder disability (the reason the Board 
previously denied this claim in December 2008), the Board is 
again remanding this claim to the RO for a medical nexus opinion 
concerning whether this disability is attributable to his 
military service - and especially to a particular injury while 
on active duty.

The Board is going ahead and deciding the claim for a back 
disability since, as will be discussed, the Veteran has not 
satisfied this threshold preliminary evidentiary burden of 
identifying the existence of or submitting evidence confirming he 
has a back disability.  So there is no disability to potentially 
relate to his military service.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's complaints of back pain have not been attributed to 
an underlying diagnosed disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by his 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The Veteran received this required VCAA notice in letters dated 
in July 2004, November 2004, and March 2006.  These letters, 
especially in combination, indicated the types of information and 
evidence needed to substantiate his claim and explained the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence as well as private 
and VA medical treatment records.  The first two letters were 
also sent prior to the initial adjudication of his claim in 
December 2004, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  And even had this not 
occurred, the RO would only have to provide any necessary notice 
and then readjudicate the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is served and the Veteran 
not unduly prejudiced.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Moreover, as the pleading party, the Veteran, not VA, has the 
evidentiary burden of proof for showing how a VCAA notice error 
is prejudicial - meaning outcome determinative of his claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran and his 
attorney have not made any such pleading or allegation.  
Thus, the duty to notify has been met in this case.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all medical and other records 
he and his attorney identified as relevant to the claim.  This 
included obtaining the additional VA treatment records cited as 
reason for vacating the Board's prior decision.  See the Board's 
March 2010 remand.  And since these additional records were 
obtained, there was substantial compliance with this remand 
directive.  See Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unfortunately, the Veteran's service treatment records (STRs) are 
unavailable, as they apparently were destroyed by a 1973 fire 
while in the government's possession.  However, the RO made all 
necessary attempts to obtain these missing records from the 
National Personnel Records Center (NPRC), a military records 
repository, as well as from the Veteran personally.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to his 
claim in a case in which service treatment records are presumed 
destroyed includes the obligation to search for alternative 
medical records).

And, as will be explained below, the disposition of this claim is 
based on the fact that the Veteran has not established that he 
has a current back disability.  This finding, alone, is 
sufficient reason to deny this claim, irrespective of his missing 
STRs because those records, even if available for consideration, 
could not possibly address this determinative issue seeing as 
though his military service ended many years ago, in 1951.  That 
is to say, his missing STRs do not obviate the need for him to 
also have this supporting evidence of a current back disability, 
just as it would not obviate the need for him to have probative 
medical nexus evidence linking this disability (if shown to 
exists) to his military service.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
Missing STRs, while indeed unfortunate, do not lower the 
threshold for an allowance of a claim; there is no reverse 
presumption for granting a claim.  The legal standard for proving 
a claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran has not been provided a VA examination because he has 
not established he has a current back disability, so there is no 
disability to etiologically link to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that no further development of this 
claim is needed to meet the requirements of the VCAA.



II.  Service Connection for a Back Disability

While testifying during his hearing and in written statements, 
the Veteran alleged that he has a back disability from injuries 
sustained as a paratrooper during his military service.  But 
since, as mentioned, there is no competent and credible, 
i.e., probative evidence of a current disability involving his 
back, there is no basis to grant this claim inasmuch as there is 
no current disability to relate to such an injury during or 
coincident with his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus, i.e., etiological link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic diseases, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).



An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

As previously acknowledged, since the Veteran's STRs are 
unavailable, the Board has a heightened duty to consider the 
applicability of the benefit of the doubt rule, to assist him in 
developing the claim, and to explain the reasons and bases for 
this decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare, 1 
Vet. App.  at 367.  

But, as also already explained, although there is a heightened 
obligation to more fully explain the reasons and bases for this 
decision, this does not obviate the need for the Veteran to have 
medical evidence of a current back disability, as well as 
competent medical evidence linking this disability to his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. 
at 367).  That is to say, there is no reverse presumption for 
granting the claim when STRs are missing.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

Here, even were the Board to assume for the sake of argument that 
the Veteran injured his back in service (given the unavailability 
of his STRs to otherwise document such an injury), there is still 
no medical evidence that he has a current back disability, much 
less as a consequence of said injury.  38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (providing a lessened evidentiary burden of 
proof for establishing the occurrence of an injury alleged to 
have happened while in combat).  


A November 2004 VA treatment record notes the Veteran's 
complaints of back and chest pain after falling on some stairs; 
however, no back disability was diagnosed at that time.  VA 
treatment records more recently dated in January 2007 show he was 
hospitalized after another fall in which he fractured several 
ribs.  Again, however, no back disability was diagnosed or 
identified at that time.  Indeed, none of the medical records in 
his claims files list a diagnosis concerning his back.  

Consequently, since the essential element of a current disability 
involving the Veteran's back has not been established, the appeal 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has a disability existing on the 
date of application, not for past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no valid 
claim); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(clarifying that the requirement of a current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
VA's adjudication of the claim).

While the Veteran may well believe that he has a back disability 
as a residual of his military service, and especially from his 
duties and responsibilities as a paratrooper in combat, he is not 
qualified to make this critical determination.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons generally are not competent to 
render medical opinions on diagnosis and etiology of claimed 
disorders).  He is competent to report experiencing symptoms of 
back pain since service, but he is not competent to 


ascribe these symptoms to an underlying diagnosis or to attribute 
them to an injury sustained during or coincident with his 
military service because these are medical, not lay, 
determinations.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ((distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.").  See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (indicating lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken leg, 
separated shoulder, varicose veins, flat feet, etc.), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  And see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); and 38 C.F.R. § 3.159(a)(1) 
and (a)(2).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a back disability.  In reaching this 
decision, the Board has carefully considered the doctrine of 
reasonable doubt.  However, since there is no evidence that he 
has a current back disability, the preponderance of the evidence 
is clearly against his claim, and this doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Hence, the appeal of this claim must be denied. 


ORDER

Service connection for a back disability is denied.




REMAND

The Veteran also claims he injured his right shoulder during his 
many parachute jumps while on active duty and has chronic 
disability as a consequence.  He alleges that several of these 
jumps occurred during combat operations during World War II.  
Unfortunately, the Board finds that additional development is 
needed before it can fairly adjudicate this remaining claim.

The additional VA treatment records obtained following the 
Board's March 2010 remand show the Veteran has a current right 
shoulder disability so as to, in turn, establish he at least has 
this claimed condition.  An August 2004 report lists a diagnosis 
of "[o]steoarthritis:  chronic bilateral shoulder pain (since 
service days) will take tylenol for now."  Although this 
evidence establishes the existence of this claimed disability, 
and suggest it dates back to the Veteran's military service, 
this evidence is insufficient to immediately grant service 
connection because it appears the VA clinician was merely 
recounting the Veteran's self-reported history of right shoulder 
pain since service without also affirming this purported history 
and the relationship between the current disability and service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.  That is to 
say, evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence of the 
type needed to show service connection).

On the other hand, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.  The Court also more recently indicated 
in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review 
of the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

Given the unavailability of his STRs to easily document such a 
claimed injury in service, the Board already has acknowledged in 
its prior deliberations that such an injury may have occurred - 
especially inasmuch as the Veteran says it happened while engaged 
in combat against enemy forces and is consistent with the 
circumstances, conditions and hardships of his service.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  See also Collette 
v. Brown, 82 F.3d 389 (1996).

Less clear, however, is whether he has experienced continuity of 
symptomatology (right shoulder pain, etc.) during the many years 
since his military service ended in 1951.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service and since, even where not 
corroborated by contemporaneous medical evidence, but also 
indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  Moreover, ultimately, given the 
specific type of disability claimed, the question of whether his 
current right shoulder disability is related to this presumed 
injury in service requires competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board is therefore remanding this claim for a medical nexus 
opinion.  See McLendon, 20 Vet. App. at 79, citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical nexus opinion indicating the 
likelihood (very likely, as likely as not, 
or unlikely) that his right shoulder 
disability dates back to or is related to 
his military service, and specifically, 
to injuries presumably sustained as a 
paratrooper.  In provide this opinion, 
because of the unavailability of the 
Veteran's STRs, the examiner must presume 
that the Veteran injured this shoulder 
during parachute jumps in service.  See 
also Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (wherein the Court determined a VA 
examination was inadequate because the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
service treatment records to provide a 
negative opinion).  But the examiner should 
also discuss the fact that there is a lapse 
of over 50 years between the Veteran's 
separation from active duty in 1951 and 
when his right shoulder disability was 
first diagnosed in 2004.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable, if 
necessary citing specific evidence in the 
file.

2.  Then readjudicate this claim in light 
of this and any other additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him and his 
attorney a Supplemental Statement of the 
Case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration 
of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


